COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joseph C. Carabotta v. Joseph M. Berns

Appellate case number:    01-19-00650-CV

Trial court case number: C19-047

Trial court:              County Court at Law of Waller County

        A question about this Court’s jurisdiction has arisen from our review of the record, which
indicates that Joseph C. Carabotta is no longer in possession of the real property upon which the
underlying forcible detainer suit was based. An appeal in a forcible detainer action becomes
moot when the appellant ceases to have actual possession of the property, unless the appellant
has a potentially meritorious claim of right to current, actual possession. See Marshall v. Hous.
Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006). We lack jurisdiction to entertain
moot controversies. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999).
“Appellate courts must determine, even sua sponte, the question of jurisdiction, and the lack of
jurisdiction may not be ignored simply because the parties do not raise the issue.” Walker Sand,
Inc. v. Baytown Asphalt Mtls., Ltd., 95 S.W.3d 511, 514 (Tex. App.—Houston [1st Dist.] 2002,
no pet.) (citing McCauley v. Consol. Underwriters, 304 S.W.2d 265, 266 (1957)).

         The Court intends to dismiss this appeal for want of jurisdiction. The parties are ordered
to file a response to this order indicating why this Court should not dismiss this appeal for want
of jurisdiction. See TEX. R. APP. P. 42.3(a). The parties’ responses must be filed by December 8,
2020.

       It is so ORDERED.



Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Goodman, and Countiss.

Date: __November 24, 2020______